Citation Nr: 1026749	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-38 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision that denied 
service connection for bilateral hearing loss.  The Veteran 
timely appealed.

In March 2008, the Veteran testified during a video conference 
hearing before the undersigned.

In June 2009, the Board remanded the matter for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.


REMAND

The Veteran contends that a bilateral hearing loss disability had 
its onset in active service.  His Form DD 214 reflects that he 
served aboard the U.S.S. Hassayampa (AO-145) as a boatswain's 
mate in the Navy.  In March 2008, the Veteran testified that he 
was exposed to excessive noise while standing between two .50 
caliber guns in service, and pivoting back and forth to reload 
each gun.
  
Service treatment records at the time of the Veteran's enlistment 
examination in May 1969 show that he underwent audiometric 
testing.  Audiometric testing revealed pure tone thresholds, in 
decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
-
-10
LEFT
5
10
-3
-
-5

Records show that the Veteran sustained acoustic trauma in 
service while he was in the vicinity of gun firing in August 
1969.  There was no mention of resulting hearing loss.  

Service treatment records at the time of the Veteran's separation 
examination in February 1971 reveal that the Veteran's hearing 
was 15/15, bilaterally, for whispered voice and for spoken voice.  
Audiometric testing was not conducted.

The post-service treatment records reflect a diagnosis of mild 
sensorineural hearing loss at 4000 hertz and at 8000 hertz for 
both ears in January 2004.  Audiometric testing at that time 
revealed pure tone thresholds, in decibels, for each ear were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
30
35
LEFT
15
25
25
30
35

A report of audiometric testing in November 2006 revealed normal 
hearing, bilaterally, through 2000 hertz, with mild sensorineural 
hearing loss from 3000 hertz to 8000 hertz in both ears.  Speech 
audiometry revealed speech recognition ability of 96 percent in 
each ear.  The Veteran denied exposure to loud noise prior to 
service, and denied occupational noise exposure following 
service.  Pure tone thresholds, in decibels, for each ear were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
30
35
LEFT
15
25
25
30
35

A VA audiologist in November 2006 commented that, without review 
of a separation audiogram, an opinion regarding the etiology of 
the Veteran's hearing loss could not be rendered without 
resorting to speculation.  

Subsequently, in January 2010, the report of an audiogram that 
was conducted in March 1971-within one month of the Veteran's 
separation from active service-was added to the claims file.  
Under these circumstances, the Board finds that an addendum to 
the November 2006 opinion is needed to fully take into 
consideration the test results of the March 1971 audiogram, 
conducted within one month of the Veteran's discharge from active 
service; and to determine whether the Veteran has a hearing loss 
disability as defined by 38 C.F.R. § 3.385.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned to 
the November 2006 VA audiologist, if 
available, otherwise to an appropriate 
substitute, for an addendum to the opinion.  
The audiologist or substitute should 
interpret the results of the March 1971 
audiogram (added to the claims file in 
January 2010); and indicate whether ASA or 
ISO standards are recorded, and convert, if 
necessary, to ISO standards.  The 
audiologist or substitute should offer 
opinions as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current hearing loss had its 
onset in service, manifested to a 
compensable degree within the first post-
service year; or is the result of acoustic 
trauma during service, to specifically 
include in-service noise exposure while 
standing and reloading two .50 caliber 
guns, as reported by the Veteran.   A 
complete rationale for any opinion should 
be included.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the November 2006 audiologist 
or appropriate substitute, and the addendum 
report should note review of the file.

2.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claim on appeal.  If the 
benefits sought are not fully granted, the 
RO or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


